                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

___________________________________
                                   :
RICHARD BARGE,                     :
                                   :
          Petitioner,              :     Civ. No. 18-12033 (NLH)
                                   :
     v.                            :     OPINION
                                   :
THE ATTORNEY GENERAL OF THE STATE :
OF NEW JERSEY, et al.,             :
                                   :
          Respondents.             :
___________________________________:

APPEARANCE:
Richard Barge, No. 655266/165368D
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner Pro Se


HILLMAN, District Judge

     Petitioner Richard Barge, a prisoner presently confined at

New Jersey State Prison in Trenton, New Jersey, filed a Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2254, challenging

his 2010 New Jersey state court conviction.   ECF No. 1.

     At this time, the Court must screen the Petition in

accordance with Rule 4 of the Rules Governing Section 2254 Cases

to determine if the Petition should be dismissed because

Petitioner is not entitled to relief.   For the reasons expressed

below and because the Petition as drafted shows that the claims
are time-barred, the Court will dismiss the Petition as untimely

and deny a certificate of appealability.

I.   BACKGROUND

     In 2010, Petitioner was convicted and sentenced in New

Jersey state court of murder and related firearms offenses.         See

ECF No. 1, Pet. at 3.       Petitioner filed a timely direct appeal,

which became final on December 30, 2013, ninety (90) days after

the New Jersey Supreme Court denied his petition for

certification on October 1, 2013.          See id. at 14.

     On March 14, 2014, Petitioner filed a state court PCR

petition.      Id. at 14.   The PCR petition was denied on May 8,

2015.    Id.    Petitioner’s time for filing a timely appeal to the

Appellate Division of the New Jersey Superior Court expired on

June 22, 2015, forty-five days after the entry of the order

denying the PRC Petition. 1     More than three months after the

expiration of the time for filing an appeal, Petitioner filed

the appeal of his PCR denial on September 24, 2015.         ECF No. 1

at 14.   The Appellate Division affirmed the denial of the PCR

petition on July 31, 2017.       Id.   Petitioner next filed a timely

petition for certification with the Supreme Court of New Jersey

on August 1, 2017, which was denied on October 23, 2017.         Id.




1 N.J. Ct. R. 2:4(a) (providing forty-five days in which to file
a notice of appeal to the Appellate Division).

                                       2
      Petitioner effectively filed this Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 on July 25, 2018, the

date on which he placed the Petition into the prison’s mailing

system, although it was not electronically filed until July 26,

2018.   See id. at 28.   Petitioner’s sole ground for relief in

the Petition is that he “was denied the right to a fair trial

when the court allowed state’s witness Steven Goldsboro to

identify the defendant as the shooter despite the impermissible

suggestiveness of a prior photo identification lineup and the

irreparable probability of misidentification.”    Id. at 7.

II.   STANDARD OF REVIEW

      “Habeas corpus petitions must meet heightened pleading

requirements.”   McFarland v. Scott, 512 U.S. 849, 856 (1994).

Habeas Rule 2(c) requires a § 2254 petition to “specify all the

grounds for relief available to the petitioner,” “state the

facts supporting each ground,” “state the relief requested,” be

printed, typewritten, or legibly handwritten, and be signed

under penalty of perjury.    28 U.S.C. § 2254 Rule 2(c).

      Habeas Rule 4 requires the Court to sua sponte dismiss a §

2254 petition without ordering a responsive pleading “[i]f it

plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.”

28 U.S.C. § 2254 Rule 4.    Thus, “[f]ederal courts are authorized

to dismiss summarily any habeas petition that appears legally

                                  3
insufficient on its face.”   McFarland, 512 U.S. at 856.

Dismissal without the filing of an answer or the production of

the state court record is warranted when “it appears on the face

of the petition that petitioner is not entitled to relief.”

Siers v. Ryan, 773 F.2d 37, 45 (3d Cir. 1985).   See also

McFarland, 512 U.S. at 856; United States v. Thomas, 221 F.3d

430, 437 (3d Cir. 2000) (habeas petition may be dismissed where

“none of the grounds alleged in the petition would entitle [the

petitioner] to relief”).

III. DISCUSSION

     The governing statute of limitations under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) is found

at 28 U.S.C. § 2244(d), which provides in relevant part:

          (1) A 1–year period of limitation shall
          apply to an application for a writ of
          habeas corpus by a person in custody
          pursuant to a judgment of a State court.
          The limitation period shall run from the
          latest of-

          (A) the date on which the judgment became
          final by the conclusion of direct review
          or the expiration of the time for seeking
          such review;

                  ...

          (2) The time during which a properly
          filed   application   for   State   post-
          conviction or other collateral review
          with respect to the pertinent judgment or
          claim is pending shall not be counted
          toward any period of limitation under
          this subsection.


                                 4
28 U.S.C. § 2244(d).   See also Jones v. Morton, 195 F.3d 153,

157 (3d Cir. 1999).

     Pursuant to § 2244(d), evaluation of the timeliness of a §

2254 petition requires a determination of, first, when the

pertinent judgment became “final,” and, second, the period of

time during which an application for state post-conviction

relief was “properly filed” and “pending.”   The judgment is

determined to be final by the conclusion of direct review, or

the expiration of time for seeking such review, including the

ninety-day period for filing a petition for writ of certiorari

in the Supreme Court of the United States.   See Gonzalez v.

Thaler, 132 S. Ct. 641, 653–54 (2012).

     Here, the New Jersey Supreme Court denied Petitioner’s

petition for certification on direct appeal on October 1, 2013.

He did not file a petition for writ of certiorari in the Supreme

Court of the United States, so his conviction became final

ninety days later, i.e. on December 30, 2013.   Petitioner, did

not file his PCR petition until March 14, 2014, so the federal

habeas statute of limitations began to run on December 31, 2013.

See 28 U.S.C. § 2244(d)(2).   Thus, seventy-three (73) days of

his federal habeas limitations period elapsed until he filed his

PCR petition.

     Petitioner’s PCR petition was denied on May 8, 2015, and

his time to file an appeal expired on June 22, 2015.   The

                                 5
limitations period thus started to run again on June 23, 2015,

which is the day after the time for filing an appeal of his

denied PCR petition expired.   N.J. Ct. R. 2:4-1(a) (providing

for 45 days for appeal).   See Douglas v. Horn, 359 F.3d 257, 263

(3d Cir. 2004) (rejecting notion that by “filing a nunc pro tunc

petition for leave to appeal a petitioner could obtain further

tolling after the time for even discretionary review of a

judgment has expired”); Swartz v. Meyers, 204 F.3d 417, 424, n.6

(3d Cir. 2000) (“We . . . agree that the time during which

Swartz's nunc pro tunc request for allowance of appeal was

pending does not toll the statute of limitation.”); see also

Alvarenga v. Lagana, No. 13-4604, 2016 WL 3610156, at *1 (D.N.J.

July 1, 2016) (“When an out-of-time appeal is filed, even if the

appeal is accepted as properly filed by the state appeals court,

statutory tolling does not include the period between the

expiration of time to appeal and when the appeal was actually

filed.”), aff'd sub nom Alvarenga v. Admin N. State Prison, No.

16-3538 (3d Cir. Dec. 14, 2016)(denying certificate of

appealability); Smith v. Holmes, No. 13-1876, 2016 WL 1464649,

at *1 (D.N.J. Apr. 14, 2016) (“when an untimely appeal is filed—

even if the appeal is accepted as properly filed by the state

appeals court—statutory tolling does not include the period

between expiration of the time to appeal and when the appeal was

actually filed”); Martin v. D'Ilio, No. 15-7158, 2017 WL

                                 6
1003246, at *2 (D.N.J. Mar. 15, 2017) (same).   Ninety-three (93)

more days of his limitations period elapsed from the expiration

of his time to file an appeal until he actually filed his PCR

appeal on September 24, 2015.

     The statute of limitations was tolled during the pendency

of the PCR appeal and the timely filed petition for

certification to the New Jersey Supreme Court but started to run

again the day after the New Jersey Supreme Court denied review

on October 23, 2017.   At this point, 199 days (365 – (73 + 93) =

199) remained on the federal habeas statute of limitations,

which expired on or about May 10, 2018.   Thus, Petitioner had

until May 10, 2018, to file the instant petition but did not do

so until July 25, 2018.   Accordingly, the Petition is time-

barred unless Petitioner can demonstrate extraordinary

circumstances to justify equitable tolling of the limitations

period.

     In Holland v. Florida, the Supreme Court held that AEDPA's

one-year limitations period is subject to equitable tolling in

appropriate cases, on a case-by-case basis.   560 U.S. 631, 649–

50 (2010).   See Ross v. Varano, 712 F.3d 784, 798 (3d Cir.

2013).    A litigant seeking equitable tolling bears the burden of

establishing two elements: “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way.”   Holland, 560 U.S. at 649 (quoting Pace v.

                                  7
DiGuglielmo, 544 U.S. 408, 418 (2005)).       See also Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir.

2013).

     The diligence required for equitable tolling is reasonable

diligence, not maximum, extreme, or exceptional diligence.

Holland, 560 U.S. at 653.   “This obligation does not pertain

solely to the filing of the federal habeas petition, rather it

is an obligation that exists during the period appellant is

exhausting state court remedies as well.” LaCava v. Kyler, 398

F.3d 271, 277 (3d Cir. 2005) (citation omitted).       See also

Alicia v. Karestes, 389 F. App'x 118, 122 (3d Cir. 2010)

(holding that the “obligation to act diligently pertains to both

the federal habeas claim and the period in which the petitioner

exhausts state court remedies”).       Reasonable diligence is

examined under a subjective test, and it must be considered in

light of the particular circumstances of the case.       See Ross,

712 F.3d at 799; Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir.

2004) (“Due diligence does not require the maximum feasible

diligence, but it does require diligence in the

circumstances.”).

     The court also must determine whether extraordinary

circumstances exist to warrant equitable tolling.       “[G]arden

variety claim[s] of excusable neglect” by a petitioner's

attorney do not generally present an extraordinary circumstance

                                   8
meriting equitable tolling.    Holland, 560 U.S. at 651 (citations

omitted).   See also Merritt v. Blaine, 326 F.3d 157, 168 (3d

Cir. 2003).   Rather, equitable tolling can be triggered only

when “the principles of equity would make the rigid application

of a limitation period unfair, such as when a state prisoner

faces extraordinary circumstances that prevent him from filing a

timely habeas petition and the prisoner has exercised reasonable

diligence in attempting to investigate and bring his claims.”

LaCava, 398 F.3d at 275–276.   See also Holland, 560 U.S. at 648–

49 (relying on Pace, 544 U.S. at 418); Jenkins, 705 F.3d at 89

(holding that equitable tolling should be applied sparingly, and

only when the “principles of equity would make the rigid

application of a limitation period unfair”).

     Extraordinary circumstances have been found only where (a)

the respondent has actively misled the plaintiff, (b) the

petitioner has in some extraordinary way been prevented from

asserting his rights, (c) the petitioner has timely asserted his

rights mistakenly in the wrong forum, or (d) the court itself

has misled a party regarding the steps that the party needs to

take to preserve a claim.   See Brinson v. Vaughn, 398 F.3d 225,

230 (3d Cir. 2005).   Nevertheless, even where extraordinary

circumstances do exist, “if the person seeking equitable tolling

has not exercised reasonable diligence in attempting to file

after the extraordinary circumstances began, the link of

                                  9
causation between the extraordinary circumstances and the

failure to file is broken, and the extraordinary circumstances

therefore did not prevent timely filing.”    Brown v. Shannon, 322

F.3d 768, 773 (3d Cir. 2003) (quoting Valverde v. Stinson, 224

F.3d 129, 134 (2d Cir. 2000)).

     In his Petition, under the section entitled “TIMELINESS OF

PETITION,” Petitioner provides a recitation of the applicable

dates of filings and denials and summarily asserts that the

“petition for habeas corpus is timely filed.”    ECF No. 1 at 14.

He does not address any equitable tolling arguments.    In this

case, nothing in Petitioner’s submissions suggests that he was

prevented from asserting his claims by extraordinary

circumstances or that he exercised reasonable diligence in

pursuing his rights.   Equitable tolling of the statute of

limitations does not appear to be warranted and because nothing

indicates that the interests of justice would be better served

by addressing the merits of the Petition, see Day v McDonough,

547 U.S. 198, 210 (2006), this Court will summarily dismiss the

Petition as time-barred.

     The Court, however, cannot rule out the possibility that

Petitioner might have valid grounds for statutory and/or

equitable tolling of the Petition.    See id. (before acting on

timeliness of petition, court must accord Petitioner fair notice

and an opportunity to present his position).    The Court will

                                 10
accordingly grant Petitioner sixty (60) days to file a written

statement which sets forth detailed tolling arguments or

otherwise presents an argument that the Petition is not

untimely.

IV.   Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice

or judge issues a certificate of appealability, an appeal may

not be taken from a final order in a proceeding under 28 U.S.C.

§ 2254.   A certificate of appealability (“COA”) may issue “only

if the applicant has made a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2).   “A petitioner

satisfies this standard by demonstrating that jurists of reason

could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed

further.”   Miller–El v. Cockrell, 537 U.S. 322, 327 (2003)

(citation omitted), cited in United States v. Williams, 536 F.

App'x 169, 171 (3d Cir. 2013).

      “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner's underlying

constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

                                 11
debatable whether the district court was correct in its

procedural ruling.”   Slack v. McDaniel, 529 U.S. 473, 484

(2000), cited in Kaplan v. United States, No. 13–2554, 2013 WL

3863923, *3 (D.N.J. July 24, 2013).

     Here, jurists of reason would not find it debatable whether

this Court is correct in its procedural ruling.     No certificate

of appealability shall issue.

V.   Conclusion

     For the reasons set forth above, this Court finds that the

§ 2254 habeas petition should be dismissed as untimely filed

under 28 U.S.C. § 2244(d), and a certificate of appealability

will not issue accordingly.   The Petitioner may file a motion to

re-open this case for consideration of statutory or equitable

tolling issues within sixty (60) days from the entry of this

Opinion and accompanying Order.

     An appropriate Order follows.



                                       s/ Noel L. Hillman
                                       NOEL L. HILLMAN
                                       United States District Judge
Dated: November 5, 2018
At Camden, New Jersey




                                  12
